

117 HR 2111 IH: Michael Lecik Military Firefighters Protection Act
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2111IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Ms. Spanberger (for herself, Mr. Bacon, Mr. Lamb, Mr. Fitzpatrick, Mrs. Luria, Mr. Katko, Mr. Beyer, Mrs. Hinson, Ms. Sherrill, Mr. Van Drew, Mr. Suozzi, and Mr. Meijer) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to establish presumptions of service connection for diseases associated with firefighting. 
1.Short titleThis Act may be cited as the Michael Lecik Military Firefighters Protection Act. 2.Presumptions of service connection for diseases associated with firefighting (a)EstablishmentSubchapter II of chapter 11 of title 38, United States Code, is amended by adding at the end the following new section:

1119.Presumptions of service connection for diseases associated with firefighting
(a)Service connectionFor the purposes of section 1110 of this title, and subject to section 1113 of this title, a disease specified in subsection (b) becoming manifest in a veteran described in subsection (c) to a degree of disability specified in subsection (d) and within the period specified in subsection (e) shall be considered to have been incurred in or aggravated during active military, naval, or air service, notwithstanding that there is no record of evidence of such disease during a period of such service. (b)Specified diseasesThe diseases specified in this subsection are the following:
(1)Heart disease. (2)Lung disease.
(3)Brain cancer. (4)Cancer of the blood or lymphatic systems.
(5)Leukemia. (6)Lymphoma (except Hodgkin’s disease).
(7)Multiple myeloma. (8)Bladder cancer.
(9)Kidney cancer. (10)Cancer of the reproductive system (including testicular cancer).
(11)Cancer of the digestive system. (12)Colon cancer.
(13)Liver cancer. (14)Skin cancer.
(15)Lung cancer. (16)Breast cancer.
(17)Each additional disease (if any) that the Secretary determines in regulations prescribed under this section— (A)warrants a presumption of service connection by reason of having positive association with firefighting; and
(B)becomes manifest within the period (if any) prescribed in such regulations in a veteran described in subsection (c), not­with­stand­ing subsection (e). (c)Covered veteransA veteran described in this subsection is a veteran who—
(1)is trained in fire suppression; and (2)served on active duty in a military occupational specialty or career field with a primary responsibility for firefighting or damage control for at least five years in the aggregate.
(d)Degree of disabilityThe degree of disability specified in this subsection is 10 percent or more. (e)PeriodThe period specified in this subsection is within 15 years of the date on which the veteran separated from active military, naval, or air service.
(f)Effective date of awardThe effective date of an award under this section shall be determined in accordance with section 5110 of this title.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1118 the following new item:


1119. Presumptions of service connection for diseases associated with firefighting.. 
